DETAILED ACTION
This office action is in response to amendments to application 16/282,555, filed on 01/04/2021.
Claims 1-8 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 01/04/2021, have been entered.
Regarding objections to claims 5 and 6, the objections are withdrawn due to amendment.
Regarding claim interpretation of claims 1-4 and 7 under 35 U.S.C. 112(f), the claim interpretation is withdrawn due to amendment.
Regarding rejections of claims 1-7 under 35 U.S.C. 112(b), the rejections are withdrawn due to amendment.
Regarding rejections of claims 1-7 under 35 U.S.C. 103, the rejections are maintained based on the below responses to arguments and rejections.
Regarding claim 8, the claim is newly rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Habbaba.



Response to Arguments
	Applicant’s arguments, filed 01/04/2021, have been entered. Examiner’s response to arguments is found below.
Applicant’s arguments are italicized.
Examiner’s responses are bolded.
	
However, Rademaker does not disclose that the delivery routing system 500 repeatedly processes a route between the delivery vehicle 306 and the package recipient until the delivery vehicle 306 reaches the package recipient or vice versa, and Habbaba is similarly silent regarding a traveling support system that performs repeated processing until a first vehicle reaches a second vehicle.
Examiner respectfully disagrees and notes a processor repeatedly performing processing is an inherent aspect of how processors function. Examiner further notes that Rademaker explicitly discloses continuously updating delivery and recipient location, and recalculating a route based on a determination that an initial rendezvous has been or is likely to be unsuccessful. Examiner notes that each of those actions requires repeated processing:
Rademaker P. [0009]: “In response to a rendezvous request response indicating acceptance of the rendezvous request, the dispatching engine is configured to … track a location of the package recipient and a location of a delivery vehicle”
P. [0044]: “The package tracking engine 510 stores and updates information within the package information data store 514 in response to receiving notification that the status of the package delivery has changed.  For instance, upon receiving notification that a package has been loaded on a delivery vehicle, the package tracking engine 510 stores a record within the package information data store 514 indicating that the package was loaded on the delivery vehicle.  The dispatching engine 512 executes logic related to scheduling delivery stops for a delivery vehicle.  The dispatching engine 512 stores and updates information relating to the scheduled delivery stops for the delivery vehicle, along with information relating to the recommended route for the delivery vehicle, in the dispatch data store 516.” [Examiner’s emphasis added.]
P. [0066]: “Similar to the interface presented to the package recipient, this interface may include a map 1024 having a vehicle location indicator 1026 and a recipient location indicator 1028.  In one embodiment, the location of the recipient location indictor 1028 may be continuously updated as the package recipient approaches the delivery vehicle 306, so that the vehicle operator may determine at a glance whether a requested rendezvous is likely to occur soon.  In one embodiment, the recipient location indicator 1028 may include an estimated time of arrival calculated based on a measured rate of travel of the package recipient and a current location of the package recipient.” [Examiner’s emphasis added.]
P. [0076]: “In one embodiment, the record in the dispatch data store 516 enables the dispatching engine 512 to consider failed delivery stop in a case where the route is to be recalculated, and to track the progress of the delivery vehicle 306 along the route.” [Examiner’s emphasis added.]
P. [0094]: “Recalculating the route or accepting the rendezvous request may include specifying a maximum amount of time for the rendezvous, or may include specifying an end time for the rendezvous. … In one embodiment, the recipient interface layer 502 may continually provide vehicle location information to the package recipient even if the delivery vehicle 306 is not at a rendezvous location or a delivery stop, and the package recipient may meet the delivery vehicle 306 later in the route without formally submitting a new rendezvous request.”

Rademaker does not disclose the delivery routing system 500 as repeatedly processing a route between the package recipient and the delivery vehicle, including before a failed delivery attempt, after the failed delivery attempt when a new route is determined, or when the delivery routing system 500 proceeds to give specific directions to either party. Consequently, Rademaker does not disclose a system for routing deliveries which could automatically adapt a route between the package recipient and the delivery vehicle in accordance with changing map data, such as a sudden block in traffic along the route, or changing positional data of the delivery vehicle once the route had been set and agreed upon by the users.
Examiner respectfully notes both “repeatedly processing a route between the package recipient and the delivery vehicle, including before a failed delivery attempt, after the failed delivery attempt when a new route is determined, or when the delivery routing system 500 proceeds to give specific directions to either party” and “a system for routing deliveries which could automatically adapt a route between the package recipient and the delivery vehicle in accordance with changing map data, such as a sudden block in traffic along the route, or changing positional data of the delivery vehicle once the route had been set and agreed upon by the users” are not recited the claims of the instant Application. Therefore, while Examiner respectfully disagrees that Rademaker fails to teach, suggest, or render obvious the above, Examiner submits that a rejection of Applicant’s claimed invention under 35 U.S.C. 103 does not demand such a disclosure from Rademaker or other prior art.

New claim 8 is introduced for consideration. Claim 8 depends from claim 1 and is therefore considered to be allowable based on its dependence from a base claim that has been shown to be allowable. Furthermore, claim 8 recites additional features that emphasize the above-discussed and additional shortcomings of the cited art, and is therefore also considered to be independently allowable. For these reasons, favorable consideration of new claim 8 is requested.
Examiner respectfully disagrees in view of Rademaker P. [0051]: “As illustrated, the later stop locations 606 may also include an indication of a time at which the delivery vehicle is expected to arrive at the location, and may also include an indication of a time at which the delivery vehicle is expected to depart from the location.  In one embodiment, the times associated with the later stop locations 606 may be predicted by an algorithm that takes into account the current location of the delivery vehicle 306, other stop locations, transient traffic and weather conditions, historical traffic conditions, topography, road conditions, and the like.” Examiner also respectfully disagrees that claim 8 depends on an allowable base claim, and therefore submits that claim 8 is not allowable for such a reason.

Summary: Claims 1-8 are rejected under 35 U.S.C. 103 based on the above responses to arguments and the below rejections.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (US 20120030133), hereinafter Rademaker, in view of Habbaba et al. (US 20190311327), hereinafter Habbaba.

	Regarding claim 1, Rademaker teaches a traveling support system comprising:
a first vehicle position recognition unit which recognizes a position of a first vehicle; a second vehicle position recognition unit which recognizes a position or a movement schedule of a second vehicle (see at least Rademaker P. [0064: “The location of the delivery vehicle 306 and the location of the package recipient are tracked by the delivery routing system 500.  In one embodiment, the location of the delivery vehicle 306 may be determined by the vehicle interface device 524 via a suitable locating technology, such as GPS, GSM network locating, dead reckoning, and the like.  This location may then be transmitted by the vehicle interface device 524 to the delivery interface layer 518.  Likewise, in one embodiment, the location of the package recipient may be determined by the recipient interface device 1002 via a suitable locating technology, such as GPS, GSM network locating, and the like, and may then be transmitted by the recipient interface device 1002 to the recipient interface layer 502.” *Examiner notes that while Rademaker does not explicitly recite that the delivery recipient is in a vehicle, it would be common and well-known in the art that the same techniques to determine the location of the package recipient could be applied in locating a first vehicle. Further, Rademaker discloses that the position of the delivery vehicle is done via GPS, which is well known in the art and would require only duplicating existing hardware.);
a map information acquisition unit which acquires map information (see at least Rademaker P. [0044]: “In one embodiment, the delivery routing system 500 may include a route planning engine 504, a communication engine 506, a map generation engine 508”);
a destination setting unit which sets a destination for the first vehicle to reach the second vehicle based on the position or the movement schedule of the second vehicle recognized by the second vehicle position recognition unit (see at least Rademaker P. [0058]: “The dispatching interface 800 includes a map 802 and a set of navigation interface buttons 803 for moving and resizing the map 802.  The dispatching interface 800 is illustrated as displaying information related to the same package delivery scenario illustrated in FIGS. 6 and 7.  That is, the delivery vehicle 306 is at a first stop location 804, and the delivery at that location has failed.  A second stop location 806 and a third stop location 808 are also shown, as well as a planned route 810 that travels past each of the stop locations.  The current location of the delivery vehicle 306 is shown on the map 802 by a delivery vehicle location indicator 812.”; P. [0060]: “In the illustrated example, the package recipient requested to meet the delivery vehicle 306 at the second stop location 806, such as by selecting the second stop location 806 via the rendezvous request interface 600 illustrated in FIG. 6.  The stop location list 814 includes an entry for the requested rendezvous, along with a set of new stop interface buttons 816.  The new stop interface buttons 816 allow the vehicle operator or the dispatching agent 526 to accept the request or to deny the request.  In one embodiment, the new stop interface buttons 816 also allow the vehicle operator or the dispatching agent 526 to cause information regarding the cost of the rendezvous to be displayed.  If the rendezvous is denied, the new entry will be removed from the stop location list 814.  If the rendezvous is accepted, the new entry will be added to the route 810 and the stop location list 814.”);
a reach route determination unit which determines, based on the position of the first vehicle recognized by the first vehicle position recognition unit, the map information, and the destination, a reach route from the position of the first vehicle to the destination (see at least Rademaker P. [0068]: “the recipient interface device 1002 and the operator interface device 1022 may enable two-way communication via SMS, email, voice, video chat, and the like, between the package recipient and the vehicle operator while the package recipient is en route to the delivery vehicle 306.  These features may be automated and architected to meet the preferences of the delivery provider.  As the delivery routing system 500 guides the two parties to within a predetermined distance, the delivery routing system 500 may then proceed to give specific directions to either party, such as a particular intersection or a particular direction of travel, to further facilitate the meeting.”); and
a reach route information notification unit which provides reach route information representing the reach route determined by the reach route determination unit using a display or a speaker provided in the first vehicle (see at least Rademaker Figs. 7 and 8A; P. [0046]: “The map generation engine 508 receives requests for maps, and generates map information responsive to those requests.  For example, the delivery interface layer 518 may receive a request from a vehicle operator to display a map that displays an area in the vicinity of the delivery vehicle.  The map generation engine 508 may generate a visual representation of the area in the vicinity of the delivery vehicle, and transmit the representation to the delivery interface layer 518 for transmission to the delivery vehicle.”; P. [0058]: “FIG. 8A illustrates an exemplary dispatching interface 800 according to various embodiments of the present disclosure.  The dispatching interface 800 may be displayed by the vehicle interface device 524, or may be accessed by a dispatching agent 526 at a remote location.  The dispatching interface 800 includes a map 802 and a set of navigation interface buttons 803 for moving and resizing the map 802.  The dispatching interface 800 is illustrated as displaying information related to the same package delivery scenario illustrated in FIGS. 6 and 7.  That is, the delivery vehicle 306 is at a first stop location 804, and the delivery at that location has failed.  A second stop location 806 and a third stop location 808 are also shown, as well as a planned route 810 that travels past each of the stop locations.  The current location of the delivery vehicle 306 is shown on the map 802 by a delivery vehicle location indicator 812.”),
 wherein processing of the first vehicle position recognition unit, the second vehicle position recognition unit, the map information acquisition unit, the destination setting unit, the reach route determination unit, and the reach route information notification unit is repeatedly performed until the first vehicle reaches the second vehicle (see at least Rademaker P. [0009]: “In response to a rendezvous request response indicating acceptance of the rendezvous request, the dispatching engine is configured to … track a location of the package recipient and a location of a delivery vehicle”; P. [0044]: “The package tracking engine 510 stores and updates information within the package information data store 514 in response to receiving notification that the status of the package delivery has changed.  For instance, upon receiving notification that a package has been loaded on a delivery vehicle, the package tracking engine 510 stores a record within the package information data store 514 indicating that the package was loaded on the delivery vehicle.  The dispatching engine 512 executes logic related to scheduling delivery stops for a delivery vehicle.  The dispatching engine 512 stores and updates information relating to the scheduled delivery stops for the delivery vehicle, along with information relating to the recommended route for the delivery vehicle, in the dispatch data store 516.”; P. [0066]: “Similar to the interface presented to the package recipient, this interface may include a map 1024 having a vehicle location indicator 1026 and a recipient location indicator 1028.  In one embodiment, the location of the recipient location indictor 1028 may be continuously updated as the package recipient approaches the delivery vehicle 306, so that the vehicle operator may determine at a glance whether a requested rendezvous is likely to occur soon.  In one embodiment, the recipient location indicator 1028 may include an estimated time of arrival calculated based on a measured rate of travel of the package recipient and a current location of the package recipient.”; P. [0076]: “In one embodiment, the record in the dispatch data store 516 enables the dispatching engine 512 to consider failed delivery stop in a case where the route is to be recalculated, and to track the progress of the delivery vehicle 306 along the route.”; P. [0094]: “Recalculating the route or accepting the rendezvous request may include specifying a maximum amount of time for the rendezvous, or may include specifying an end time for the rendezvous. … In one embodiment, the recipient interface layer 502 may continually provide vehicle location information to the package recipient even if the delivery vehicle 306 is not at a rendezvous location or a delivery stop, and the package recipient may meet the delivery vehicle 306 later in the route without formally submitting a new rendezvous request.”), and
the reach route determination unit updates the reach route, depending on a movement of the second vehicle (see at least Rademaker P. [0044]: “The package tracking engine 510 stores and updates information within the package information data store 514 in response to receiving notification that the status of the package delivery has changed. … The dispatching engine 512 stores and updates information relating to the scheduled delivery stops for the delivery vehicle, along with information relating to the recommended route for the delivery vehicle, in the dispatch data store 516.”; P. [0094]: “Recalculating the route or accepting the rendezvous request may include specifying a maximum amount of time for the rendezvous, or may include specifying an end time for the rendezvous. … In one embodiment, the recipient interface layer 502 may continually provide vehicle location information to the package recipient even if the delivery vehicle 306 is not at a rendezvous location or a delivery stop, and the package recipient may meet the delivery vehicle 306 later in the route without formally submitting a new rendezvous request.”).
While Examiner interprets that one of ordinary skill in the art would find the invention of claim 1 obvious from the invention of Rademaker alone, Examiner includes the reference of Habbaba to demonstrate that the concept of determining the positions of a first vehicle and a second vehicle and facilitating a rendezvous between the two has been explicitly disclosed prior to the effective filing date of Applicant’s invention (see at least Habbaba P. [0037]: “The delivery service system 102 may dispatch a delivery driver 116 or delivery vehicle 106 to deliver the item or package to the receiving vehicle 104.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the vehicle rendezvous facilitation between two vehicles of Habbaba in the traveling support system of Rademaker which facilitates a rendezvous between a delivery vehicle and a user with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 2, Rademaker teaches the system of claim 1.
	Rademaker further teaches wherein the CPU is further programmed to comprise an expected reach information transmission unit which transmits to the second vehicle expected reach information representing a time or a point at which the first vehicle is expected to reach the second vehicle when the first vehicle travels according to the reach route (see at least Rademaker Fig. 8A; P. [0051]: “The rendezvous request interface 600 includes a map 602 provided by the map generation engine 508.  The map 602 includes the original delivery location 604, along with several later stop locations 606.  The later stop locations 606 are locations at which the delivery vehicle is expected to stop in a portion of the delivery route after the original delivery location 604.  As illustrated, the later stop locations 606 may also include an indication of a time at which the delivery vehicle is expected to arrive at the location, and may also include an indication of a time at which the delivery vehicle is expected to depart from the location.”).

Regarding claim 3, Rademaker teaches the system of claim 1.
Rademaker further teaches wherein the CPU is further programmed to comprise a waiting request transmission unit which transmits a request to wait for a first predetermined time period from the first vehicle to the second vehicle (see at least Rademaker Figs. 8B and 9).

	Regarding claim 4, Rademaker teaches the system of claim 1.
	Rademaker further teaches wherein the CPU is further programmed to comprise a waitable time transmission unit which transmits, from the second vehicle to the first vehicle, a second predetermined time period indicating how long the second vehicle is able to wait (see at least Rademaker Fig. 9).

	Regarding claim 5, Rademaker teaches the system of claim 1.
	Rademaker does not explicitly teach wherein the destination setting unit sets, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, a position of the second vehicle recognized immediately before by the second vehicle position recognition unit as the destination.
	In the same field of endeavor, Habbaba teaches wherein the destination setting unit sets, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, a as the destination (see at least Habbaba P. [0024]: “In one embodiment, a vehicle may provide an approximate location, such as a last known geographic location, address, or the like and also provide driving maneuvers or other dead reckoning information to allow a delivery vehicle to arrive at the vehicle by retracing a location based on the driving maneuvers.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traveling support system of Rademaker with the dead reckoning and lost signal compensation of Habbaba in order to allow a delivery vehicle to arrive at a recipient vehicle despite the absence of GPS information (Habbaba P. [0024]).

	Regarding claim 6, Rademaker teaches the system of claim 1.
	Rademaker does not explicitly teach wherein the destination setting unit extracts, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, an expected traveling point of the second vehicle a position of which is assumed to become recognizable by the second vehicle position recognition unit based on the map information and sets the extracted expected traveling point as the destination.
	In the same field of endeavor, Habbaba teaches wherein the destination setting unit extracts, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, an expected traveling point of the second vehicle a position of which is assumed to become recognizable by the second vehicle position recognition unit based on the map information and sets the extracted expected traveling point as the destination (see at least Habbaba P. [0024]: “The vehicle location may also be determined, at least partially, based on non-geographic location information.  For example, non-geographic location information may include dead reckoning information such as a distance traveled, turns performed and/or the like from a known or approximate location.  In one embodiment, a system for delivering packages may determine an exact location for a vehicle (e.g., parking location or geographical location) based on the non-geographic or dead reckoning information.  For example, the system for delivering packages may use maps of a parking lot, parking garage, or other location to virtually traverse a parking area following dead reckoning instructions provided by the vehicle.  In one embodiment, a vehicle may provide an approximate location, such as a last known geographic location, address, or the like and also provide driving maneuvers or other dead reckoning information to allow a delivery vehicle to arrive at the vehicle by retracing a location based on the driving maneuvers.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traveling support system of Rademaker with the dead reckoning and lost signal compensation of Habbaba in order to allow a delivery vehicle to arrive at a recipient vehicle despite the absence of GPS information (Habbaba P. [0024]).

Regarding claim 7, Rademaker teaches the system of claim 1.
Rademaker does not explicitly teach wherein the CPU is further programmed to comprise a position unacquirable notification unit which transmits, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, position unacquirable information notifying the second vehicle that the position of the second vehicle is unrecognizable.
In the same field of endeavor, Habbaba teaches wherein the CPU is further programmed to comprise a position unacquirable notification unit which transmits, when the position of the second vehicle is unrecognizable by the second vehicle position recognition unit, position unacquirable information notifying the second vehicle that the position of the second vehicle is unrecognizable (see at least Habbaba P. [0024] as above; P. [0025]: “In one embodiment, the vehicle may gather driving maneuver information (dead reckoning information) only when a connection to a positioning system (e.g., GPS) is lost.  In one embodiment, the vehicle may gather and/or store a predefined amount (e.g., 30 minutes) of trailing information even just in case a positioning system connection is lost.  In one embodiment, the vehicle may transmit all the dead reckoning information to a server and the server stores a predefined amount.  In one embodiment, driving maneuvers and/or dead reckoning information may only gathered and/or uploaded if a user has agreed to have this information tracked for delivery or other purposes.” Examiner notes it would be obvious to one of ordinary skill in the art that a vehicle positioning system would transmit a GPS signal lost notification to itself inherently as part of a determination that the GPS signal is lost and therefore that the position of the vehicle is unacquirable.).
 Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the traveling support system of Rademaker with the dead reckoning and lost signal compensation of Habbaba in order to allow a delivery vehicle to arrive at a recipient vehicle despite the absence of GPS information (Habbaba P. [0024]).

Regarding claim 8, Rademaker teaches the system of claim 2.
Rademaker further teaches wherein the expected reach information is determined by any one of a traveling distance, a regulation speed, and traffic information of the reach route (see at least Rademaker P. [0051]: “As illustrated, the later stop locations 606 may also include an indication of a time at which the delivery vehicle is expected to arrive at the location, and may also include an indication of a time at which the delivery vehicle is expected to depart from the location.  In one embodiment, the times associated with the later stop locations 606 may be predicted by an algorithm that takes into account the current location of the delivery vehicle 306, other stop locations, transient traffic and weather conditions, historical traffic conditions, topography, road conditions, and the like.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/A.C.B./Examiner, Art Unit 3662

/DALE W HILGENDORF/Primary Examiner, Art Unit 3662